Title: To John Adams from Ebenezer Hazard, 26 February 1791
From: Hazard, Ebenezer
To: Adams, John



Philadelphia Febry. 26th. 1791.

Mr. Hazard presents his Compliments to his Excellency The Vice President of the United States, and respectfully solicits the honor of his Patronage for the Work mentioned in the enclosed Proposals: and if his Excellency has any Papers which he thinks proper to be inserted in the Collection, Mr. Hazard will esteem it a singular Favor to be indulged with the Use of them.
